internal_revenue_service number release date index number ---------------------------- ----------------------------------------------- --------------------------------- ------------------- -------------------------------- ty ------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc intl plr-125068-09 date date taxpayer ---------------------------------------------------------- ------------------------------------------------- parent ----------------------------- dear ------------------ this letter replies to a letter from your authorized representative dated date requesting a ruling that required minimum distributions withdrawn from a traditional individual_retirement_account ira within the meaning of sec_408 of the internal_revenue_code by a participant who is a resident of canada constitute periodic pension payments that are eligible for a reduced u s withholding_tax rate under article xviii a of the canada-united states income_tax treaty the treaty provided that all other requirements of the treaty are satisfied the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below taxpayer is a wholly-owned u s subsidiary of parent the u s parent of a multinational group of corporations taxpayer provides fiduciary and administrative services to individual and corporate retirement plans and other institutional funds these individual and corporate retirement plans invest primarily in investment companies among the parent group of investment companies with respect to the iras that it services taxpayer pays required_minimum_distribution amounts to owners of such iras including to nonresident_alien individuals who are residents of canada plr-125068-09 sec_871 of the code generally imposes a tax of percent on amounts received by a nonresident_alien_individual from sources within the united_states as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1441 of the code generally requires all persons in whatever capacity acting having control receipt custody disposal or payment of an item of fdap of any nonresident_alien_individual or foreign_partnership to withhold a tax equal to percent of that item_of_income however sec_1_1441-6 of the income_tax regulations provides that the withholding rate of percent may be reduced to the extent provided under an income_tax treaty in effect between the united_states and a foreign_country article xviii a of the treaty provides that pensions may be taxed in the contracting state in which they arise and according to the laws of that state but if a resident of the other contracting state is the beneficial_owner of a periodic pension payment the tax so charged shall not exceed per cent of the gross amount of such payment the term pensions for purposes of the treaty is defined in article xviii and includes among other items payments from iras in the united_states sec_1_408-8 of the income_tax regulations q a a-1 provides that an ira within the meaning of sec_408 of the code is subject_to the required_minimum_distribution rules provided in sec_401 generally the rules of sec_1_401_a_9_-1 through -9 of the income_tax regulations are applied to determine whether the required_minimum_distribution rules under sec_401 have been satisfied under sec_401 of the code and the regulations thereunder the entire_interest in the ira must be distributed to the ira owner by the required_beginning_date or be distributed beginning not later than the required_beginning_date over the lives of the ira owner and a designated_beneficiary or over a period not extending beyond the life expectancy of the ira owner or the life expectancy of the ira owner and a designated_beneficiary sec_401 also provides required_minimum_distribution rules applicable to a beneficiary following the death of the ira owner sec_4974 of the code imposes an excise_tax on the owner of the ira equal to percent of the amount by which the required_minimum_distribution amount exceeds the amount actually distributed during the taxable_year sec_1_408-8 of the income_tax regulations a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age ½ plr-125068-09 based solely on the information submitted we conclude that a required_minimum_distribution amount distributed to the ira owner in accordance with sec_408 of the code and sec_1_408-8 of the income_tax regulations constitutes a periodic pension payment for purposes of article xviii a of the treaty that is eligible for the percent reduced withholding_tax rate provided all other requirements of the treaty are satisfied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely yours ______________________________ m grace fleeman senior technical reviewer branch office of associate chief_counsel international
